Exhibit 10.2

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

This Amended and Restated Security Agreement (the “Agreement”) is dated as of
July 18, 2017, by and among ENVESTNET, INC., a Delaware corporation (the
“Borrower”), and the other parties executing this Agreement under the heading
“Debtors” on the signature pages hereto (the Borrower and such other parties,
along with any parties who execute and deliver to the Agent an agreement
substantially in the form attached hereto as Schedule E, being hereinafter
referred to collectively as the “Debtors” and individually as a “Debtor”), each
with its mailing address as set forth in Section 14(b) below, and BANK OF
MONTREAL, a Canadian chartered bank acting through its Chicago branch (“BMO”),
with its mailing address as set forth in Section 14(b) below, acting as
administrative agent hereunder for the Secured Creditors hereinafter identified
and defined (BMO acting as such administrative agent and any successor or
successors to BMO acting in such capacity being hereinafter referred to as the
“Agent”).

 

PRELIMINARY STATEMENTS

 

A.                                   The Borrower, the other Debtors, and BMO,
individually and as Agent, are parties to an Amended and Restated Credit
Agreement dated as of November 19, 2015 (such Amended and Restated Credit
Agreement, as the same has previously been amended or modified, being
hereinafter referred to as the “Prior Credit Agreement”), pursuant to which BMO
and other banks and financial institutions party to the Prior Credit Agreement
(BMO, in its individual capacity, and such other banks and financial
institutions being hereinafter referred to collectively as the “Prior Lenders”)
agreed, subject to certain terms and conditions, to extend credit and make
certain other financial accommodations available to the Borrower and certain of
the Debtors

 

B.                                  Indebtedness, obligations, and liabilities
owed to the Prior Lenders under the Prior Credit Agreement, and certain other
obligations relating to Hedging Liability and Bank Product Obligations
hereinafter referred to, are currently secured by, among other things, a
Security Agreement dated as of November 19, 2015 (such Security Agreement, as
the same has previously been amended or modified, being hereinafter referred to
as the “Prior Security Agreement”) by and among the Borrower, certain of the
Debtors and BMO, as agent.

 

C.                                  The Borrower, the other Debtors, and BMO,
individually and as Agent, have entered into a Second Amended and Restated
Credit Agreement dated as of July 18, 2017 (such Second Amended and Restated
Credit Agreement, as the same may be amended or modified from time to time,
including amendments and restatements thereof in its entirety, being hereinafter
referred to as the “Credit Agreement”), pursuant to which BMO and other banks
and financial institutions and letter of credit issuers from time to time party
to the Credit Agreement (BMO, in its individual capacity, and such other banks
and financial institutions being hereinafter referred to collectively as the
“Lenders” and individually as a “Lender” and such letter of credit issuers being
hereinafter referred to collectively as the “L/C Issuers”  and individually as a
“L/C Issuer”) have agreed to amend and restate the Prior Credit Agreement and,
subject to certain terms and conditions, to extend credit and make certain other
financial accommodations available to the Borrower (the Agent, the L/C Issuers,
and the Lenders, together with affiliates of

 

--------------------------------------------------------------------------------


 

the Lenders with respect to Hedging Liability and Bank Product Obligations
referred to below, being hereinafter referred to collectively as the “Secured
Creditors” and individually as a “Secured Creditor”).

 

D.                                   In addition, one or more of the Debtors may
from time to time be liable to the Lenders and/or their affiliates with respect
to Hedging Liability and/or Bank Product Obligations (as such terms are defined
in the Credit Agreement).

 

E.                                  As a condition to extending credit or
otherwise making financial accommodations available to or for the account of the
Borrower under the Credit Agreement, the Secured Creditors require, among other
things, that each Debtor grant to the Agent for the benefit of the Secured
Creditors a lien on and security interest in the personal property and fixtures
of such Debtor described herein subject to the terms and conditions hereof and,
in connection therewith, amend and restate the Prior Security Agreement pursuant
to this Agreement.

 

D.                                   The Borrower owns, directly or indirectly,
equity interests in each other Debtor and the Borrower provides each of the
other Debtors with financial, management, administrative, and technical support.

 

E.                                  Each Debtor will benefit, directly or
indirectly, from credit and other financial accommodations extended by the
Secured Creditors to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.                             Terms defined in Credit Agreement. 
Except as otherwise provided in Section 2 below, all capitalized terms used
herein without definition shall have the same meanings herein as such terms have
in the Credit Agreement.  The term “Debtor” and “Debtors” as used herein shall
mean and include the Debtors collectively and also each individually, with all
grants, representations, warranties, and covenants of and by the Debtors, or any
of them, herein contained to constitute joint and several grants,
representations, warranties, and covenants of and by the Debtors; provided,
however, that unless the context in which the same is used shall otherwise
require, any grant, representation, warranty or covenant contained herein
related to the Collateral shall be made by each Debtor only with respect to the
Collateral owned by it or represented by such Debtor as owned by it.

 

Section 2.                             Grant of Security Interest in the
Collateral.  As collateral security for the Secured Obligations defined below,
each Debtor hereby grants to the Agent for the benefit of the Secured Creditors
a lien on and security interest in, and right of set-off against, and
acknowledges and agrees that the Agent has and shall continue to have for the
benefit of the Secured Creditors a continuing lien on and security interest in,
and right of set-off against, all right, title, and interest of each Debtor,
whether now owned or existing or hereafter created, acquired or arising, in and
to all of the following:

 

(a)                        Accounts;

 

2

--------------------------------------------------------------------------------


 

(b)                         Chattel Paper;

 

(c)                         Instruments (including Promissory Notes);

 

(d)                         Documents;

 

(e)                         General Intangibles (including Payment Intangibles);

 

(f)                        Supporting Obligations;

 

(g)                          Deposit Accounts;

 

(h)                         Investment Property (including certificated and
uncertificated Securities, Securities Accounts, Security Entitlements, Commodity
Accounts, and Commodity Contracts);

 

(i)                          Inventory;

 

(j)                         Equipment (including all software, whether or not
the same constitutes embedded software, used in the operation thereof);

 

(k)                         Fixtures;

 

(l)                          Commercial Tort Claims (as described on Schedule D
hereto or on one or more supplements to this Agreement);

 

(m)                        Rights to merchandise and other Goods (including
rights to returned or repossessed Goods and rights of stoppage in transit) which
is represented by, arises from, or relates to any of the foregoing;

 

(n)                         Monies, personal property, and interests in personal
property of such Debtor of any kind or description now held by any Secured
Creditor or at any time hereafter transferred or delivered to, or coming into
the possession, custody or control of, any Secured Creditor, or any agent or
affiliate of any Secured Creditor, whether expressly as collateral security or
for any other purpose (whether for safekeeping, custody, collection or
otherwise), and all dividends and distributions on or other rights in connection
with any such property;

 

(o)                         Supporting evidence and documents relating to any of
the above-described property, including, without limitation, computer programs,
disks, tapes and related electronic data processing media, and all rights of
such Debtor to retrieve the same from third parties, written applications,
credit information, account cards, payment records, correspondence, delivery and
installation certificates, invoice copies, delivery receipts, notes and other
evidences of indebtedness, insurance certificates and the like, together with
all books of account, ledgers, and cabinets in which the same are reflected or
maintained;

 

3

--------------------------------------------------------------------------------


 

(p)                         Accessions and additions to, and substitutions and
replacements of, any and all of the foregoing; and

 

(q)                         Proceeds and products of the foregoing, and all
insurance of the foregoing and proceeds thereof;

 

all of the foregoing being herein sometimes referred to as the “Collateral”.  
All terms which are used in this Agreement which are defined in the Uniform
Commercial Code of the State of Illinois as in effect from time to time (“UCC”)
shall have the same meanings herein as such terms are defined in the UCC, unless
this Agreement shall otherwise specifically provide.  For purposes of this
Agreement, the term (a) “Receivables” means all rights to the payment of a
monetary obligation, whether or not earned by performance, and whether evidenced
by an Account, Chattel Paper, Instrument, General Intangible, or otherwise and
(b) “Subsidiary Interests” means all equity interests held by a Debtor in its
subsidiaries, whether such equity interests constitute Investment Property or
General Intangibles under the UCC, it being acknowledged and agreed that all
Receivables and Subsidiary Interests constitute Collateral hereunder. 
Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Debtor shall be deemed to have granted a security
interest in, any of such Debtor’s rights or interests in or under, any
(i) Excluded Property and (ii) Company Stock.

 

Section 3.                             Secured Obligations.  This Agreement is
made and given to secure, and shall secure, the prompt payment and performance
of (a) all “Obligations,” “Hedging Liability,” and “Bank Product Obligations,”
as such terms are defined in the Credit Agreement, including, without
limitation, all obligations with respect to Loans made and to be made under the
Credit Agreement (whether or not evidenced by Notes issued thereunder), all
obligations of the Borrower to reimburse the Secured Creditors for the amount of
all drawings on all Letters of Credit issued pursuant to the Credit Agreement
and all other obligations of the Borrower under all Applications for Letters of
Credit, all other obligations of the Borrower and the other Debtors under the
Loan Documents, all obligations of the Debtors, and of any of them individually,
with respect to any Hedging Liability and the agreements relating thereto, all
obligations of the Debtors, and of any of them individually, with respect to any
Bank Product Obligation and the agreements relating thereto, and all obligations
of the Debtors, and of any of them individually, arising under any guaranty
issued by it relating to the foregoing or any part thereof, in each case whether
now existing or hereafter arising (and whether arising before or after the
filing of a petition in bankruptcy and including all interest, costs, fees, and
charges after the entry of an order for relief against a Debtor in a case under
Title 11 of the United States Bankruptcy Code or any similar proceeding, whether
or not such interest, costs, fees and charges would be an allowed claim against
such Debtor in such proceeding), due or to become due, direct or indirect,
absolute or contingent, and howsoever evidenced, held or acquired and (b) any
and all expenses and charges, legal or otherwise, suffered or incurred by the
Secured Creditors, and any of them individually, in collecting or enforcing any
of such indebtedness, obligations, and liabilities or in realizing on or
protecting or preserving any security therefor, including, without limitation,
the lien and security interest granted hereby (all of the indebtedness,
obligations, liabilities, expenses, and charges described above being
hereinafter referred to as the “Secured Obligations”).  Notwithstanding anything
in this Agreement to the contrary, the right of recovery against any Debtor
under this Agreement (other than the Borrower to which this limitation shall not
apply)

 

4

--------------------------------------------------------------------------------


 

shall not exceed $1.00 less than the lowest amount that would render such
Debtor’s obligations under this Agreement void or voidable under applicable law,
including fraudulent conveyance law.

 

Section 4.                             Covenants, Agreements, Representations
and Warranties.  Each Debtor hereby covenants and agrees with, and represents
and warrants to, the Secured Creditors that:

 

(a)                        Each Debtor is the sole and lawful owner of its
Collateral, and has full right, power, and authority to enter into this
Agreement and to perform each and all of the matters and things herein provided
for.

 

(b)                         Each Debtor’s respective chief executive office is
at the location listed under Column 2 on Schedule A attached hereto opposite
such Debtor’s name; and such Debtor has no other executive offices or places of
business other than those listed under Column 3 on Schedule A attached hereto
opposite such Debtor’s name.  The Collateral is and shall remain in such
Debtor’s possession or control at the locations listed under Columns 2 and 3 on
Schedule A attached hereto opposite such Debtor’s name (collectively for each
Debtor, the “Permitted Collateral Locations”).  If for any reason any Collateral
is at any time kept or located at a location other than a Permitted Collateral
Location, the Agent shall nevertheless have and retain a lien on and security
interest therein.  The Debtors own and shall continue to own the Permitted
Collateral Locations except to the extent otherwise disclosed under Columns 2
and 3 on Schedule A.  No Debtor shall move its chief executive office or
maintain a place of business at a location other than those specified under
Columns 2 or 3 on Schedule A or permit any Collateral to be located at a
location other than a Permitted Collateral Location, in each case without first
providing the Agent at least 30 days prior written notice of the Debtor’s intent
to do so; provided that each Debtor shall at all times maintain its chief
executive office, places of business, and Permitted Collateral Locations in the
United States of America unless specifically agreed to in writing by the Agent
and such Debtor shall have taken all action reasonably requested by the Agent to
maintain the lien and security interest of the Agent in the Collateral at all
times fully perfected and in full force and effect (at which time Schedule A
hereof shall be deemed amended to include each such additional Permitted
Collateral Location, and the Debtors agree to furnish to the Agent from time to
time upon its reasonable request an updated Schedule A listing all such
Permitted Collateral Locations).

 

(c)                         Each Debtor’s legal name, jurisdiction of
organization and organizational number (if any) are correctly set forth under
Column 1 on Schedule A of this Agreement.  No Debtor has transacted business at
any time during the immediately preceding five-year period, and does not
currently transact business, under any other legal names or trade names other
than the prior legal names and trade names (if any) set forth on Schedule B
attached hereto.  No Debtor shall change its jurisdiction of organization, its
legal name or transact business under any other trade name without first giving
30 days’ (or such lesser period as may be agreed to by the Agent) prior written
notice of its intent to do so to the Agent.

 

5

--------------------------------------------------------------------------------


 

(d)                         The Collateral and every part thereof is and shall
be free and clear of all Liens (including, without limitation, mechanics’,
laborers’ and statutory liens), except for the Lien of the Agent therein and
other Liens permitted by Section 8.8 of the Credit Agreement (herein, the
“Permitted Liens”).  Each Debtor shall warrant and defend the Collateral against
any claims and demands of all persons at any time claiming the same or any
interest in the Collateral adverse to any of the Secured Creditors.

 

(e)                         Each Debtor agrees it will not use, manufacture,
sell or distribute any Collateral in violation in any material respect of any
statute, ordinance or other governmental requirement.  Each Debtor will perform
in all material respects its obligations under any contract or other agreement
constituting part of the Collateral, it being understood and agreed that the
Secured Creditors have no responsibility to perform such obligations.

 

(f)                        Subject to the terms and conditions of Section 8.4 of
the Credit Agreement, each Debtor shall insure and keep insured with good and
responsible insurance companies, all insurable Collateral owned by it which is
of a character usually insured by Persons similarly situated and operating like
Collateral against loss or damage from such hazards and risks, and in such
amounts, as are insured by Persons similarly situated and operating like
Collateral.  All premiums on such insurance shall be paid by the Debtors and the
policies of such insurance (or certificates therefor) delivered to the Agent. 
All insurance required hereby shall provide that any loss shall be payable
notwithstanding any act or negligence of the relevant Debtor and shall be
reasonably satisfactory to the Agent in all other respects.  In case of any
material loss, damage to or destruction of the Collateral or any part thereof,
the relevant Debtor shall promptly give written notice thereof to the Agent
generally describing the nature and extent of such damage or destruction.  In
case of any loss, damage to or destruction of the Collateral or any part
thereof, the relevant Debtor, whether or not the insurance proceeds, if any,
received on account of such damage or destruction shall be sufficient for that
purpose, at such Debtor’s cost and expense, will promptly repair or replace the
Collateral so lost, damaged or destroyed, except to the extent such Collateral
is not necessary to the conduct of such Debtor’s business in the ordinary
course.  Each Debtor hereby authorizes the Agent, at the Agent’s option, to
adjust, compromise, and settle any losses under any insurance afforded at any
time after the occurrence and during the continuation of any Event of Default,
and such Debtor does hereby irrevocably constitute the Agent, its officers,
agents, and attorneys, as such Debtor’s attorneys-in-fact, with full power and
authority after the occurrence and during the continuation of any Event of
Default to effect such adjustment, compromise, and/or settlement and to endorse
any drafts drawn by an insurer of the Collateral or any part thereof and to do
everything necessary to carry out such purposes and to receive and receipt for
any unearned premiums due under policies of such insurance.  Unless the Agent
elects to adjust, compromise or settle losses as aforesaid, any adjustment,
compromise, and/or settlement of any losses under any insurance shall be made by
the relevant Debtor subject to final approval of the Agent after the occurrence
and during the continuation of any Event of Default.  All insurance proceeds
shall be subject to the lien and security interest of the Agent hereunder.

 

6

--------------------------------------------------------------------------------


 

UNLESS THE DEBTORS PROVIDE THE AGENT WITH EVIDENCE OF THE INSURANCE COVERAGE
REQUIRED BY THIS AGREEMENT, THE AGENT MAY PURCHASE INSURANCE AT THE DEBTORS’
EXPENSE TO PROTECT THE AGENT’S INTERESTS IN THE COLLATERAL.  THIS INSURANCE MAY,
BUT NEED NOT, PROTECT ANY DEBTOR’S INTERESTS IN THE COLLATERAL. THE COVERAGE
PURCHASED BY THE AGENT MAY NOT PAY ANY CLAIMS THAT ANY DEBTOR MAKES OR ANY CLAIM
THAT IS MADE AGAINST SUCH DEBTOR IN CONNECTION WITH THE COLLATERAL.  THE DEBTORS
MAY LATER CANCEL ANY SUCH INSURANCE PURCHASED BY THE AGENT, BUT ONLY AFTER
PROVIDING THE AGENT WITH EVIDENCE THAT THE DEBTORS HAVE OBTAINED INSURANCE AS
REQUIRED BY THIS AGREEMENT.  IF THE AGENT PURCHASES INSURANCE FOR THE
COLLATERAL, THE DEBTORS WILL BE RESPONSIBLE FOR THE COSTS OF THAT
INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT THE AGENT MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE
ADDED TO THE SECURED OBLIGATIONS SECURED HEREBY.  THE COSTS OF THE INSURANCE
MAY BE MORE THAN THE COST OF INSURANCE THE DEBTORS MAY BE ABLE TO OBTAIN ON
THEIR OWN.

 

(g)                          Pursuant to Section 8.6 of the Credit Agreement,
each Debtor will at all times allow the Secured Creditors and their respective
representatives free access to and right of inspection of the Collateral at such
reasonable times and intervals as the Agent or any other Secured Creditor may
designate and, in the absence of any existing Default or Event of Default, with
reasonable prior written notice to the relevant Debtor.

 

(h)                         If any Collateral is in the possession or control of
any agents or processors of a Debtor and the Agent so requests, such Debtor
agrees to notify such agents or processors in writing of the Agent’s lien and
security interest therein and instruct them to hold all such Collateral for the
Agent’s account and subject to the Agent’s instructions.  Each Debtor will, upon
the request of the Agent, authorize and instruct all bailees and any other
parties, if any, at any time processing, labeling, packaging, holding, storing,
shipping or transferring all or any part of the Collateral to permit the Secured
Creditors and their respective representatives to examine and inspect any of the
Collateral then in such party’s possession and to verify from such party’s own
books and records any information concerning the Collateral or any part thereof
which the Secured Creditors or their respective representatives may seek to
verify.

 

(i)                          Each Debtor agrees from time to time to deliver to
the Agent such evidence of the existence, identity, and location of its
Collateral and of its availability as collateral security pursuant hereto
(including, without limitation, schedules describing all Receivables created or
acquired by such Debtor, copies of customer invoices or the equivalent and
original shipping or delivery receipts for all merchandise and other goods sold
or leased or services rendered by it, together with such Debtor’s warranty of
the genuineness thereof, and reports stating the book value of its Inventory and
Equipment by major category and location), in each case as the Agent may
reasonably request.  The Agent shall have the right to verify all or any part of
the Collateral in any manner, and through any medium, which the Agent considers
appropriate and reasonable, and each

 

7

--------------------------------------------------------------------------------


 

Debtor agrees to furnish all assistance and information, and perform any acts,
which the Agent may require in connection therewith.

 

(j)                         Each Debtor will comply with the terms and
conditions of any and all leases, easements, right-of-way agreements, and other
agreements binding upon such Debtor or affecting the Collateral, in each case
which cover the premises wherein the Collateral is located, and any orders,
ordinances, laws or statutes of any city, state or other governmental entity,
department or agency having jurisdiction with respect to such premises or the
conduct of business thereon, except to the extent failure to comply would not
reasonably be expected to have a Material Adverse Effect.

 

(k)                         Schedule D attached hereto contains a true, complete
and current listing of all Commercial Tort Claims in excess of $1,000,000 held
by the Debtors as of the date hereof, each described by referring to a specific
incident giving rise to the claim.  Each Debtor agrees to execute and deliver to
the Agent an agreement in the form attached hereto as Schedule D, or in such
other form reasonably acceptable to the Agent, promptly upon becoming aware of
any Commercial Tort Claim in excess of $1,000,000 of such Debtor arising after
the date hereof (provided any Debtor’s failure to do so shall not impair the
Agent’s security interest therein).

 

(l)                          Each Debtor agrees to execute and deliver to the
Agent such further agreements, assignments, instruments, and documents, and to
do all such other things, as the Agent may reasonably deem necessary or
appropriate to assure the Agent its lien and security interest hereunder,
including, without limitation, (i) such financing statements or other
instruments and documents as the Agent may from time to time reasonably require
to comply with the UCC and any other applicable law, and (ii) such control
agreements with respect to Deposit Accounts, Investment Property, and electronic
Chattel Paper, and to cause the relevant depository institutions, financial
intermediaries, and issuers to execute and deliver such control agreements, as
the Agent may from time to time reasonably require in accordance with the Credit
Agreement.  Each Debtor hereby agrees that a carbon, photographic or other
reproduction of this Agreement or any such financing statement is sufficient for
filing as a financing statement by the Agent without notice thereof to such
Debtor wherever the Agent in its sole discretion desires to file the same.  Each
Debtor hereby authorizes the Agent to file any and all financing statements
covering the Collateral or any part thereof as the Agent may require, including
financing statements describing the Collateral as “all assets” or “all personal
property” or words of like meaning.  The Agent may order lien searches from time
to time against any Debtor and the Collateral, and the Debtors shall promptly
reimburse the Agent for all reasonable costs and expenses incurred in connection
with such lien searches; provided so long as no Default exists, the Debtors
shall not be required to reimburse the Agent for such lien searches ordered more
than once during each calendar year.  In the event for any reason the law of any
jurisdiction other than Illinois becomes or is applicable to the Collateral or
any part thereof, or to any of the Secured Obligations, each Debtor agrees to
execute and deliver all such agreements, assignments, instruments, and documents
and to do all such other things as the Agent deems reasonably necessary or
appropriate to preserve, protect, and enforce the security interest of the Agent
under the law of such other jurisdiction. 

 

8

--------------------------------------------------------------------------------


 

Each Debtor agrees to mark its books and records to reflect the lien and
security interest of the Agent in the Collateral.

 

(m)                        On failure of any Debtor to perform any of the
covenants and agreements herein contained, the Agent may, at its option, perform
the same and in so doing may expend such sums as the Agent deems advisable in
the performance thereof, including, without limitation, the payment of any
insurance premiums, the payment of any taxes, liens, and encumbrances,
expenditures made in defending against any adverse claims, and all other
expenditures which the Agent may be compelled to make by operation of law or
which the Agent may make by agreement or otherwise for the protection of the
security hereof.  All such sums and amounts so expended shall be repayable by
the Debtors upon demand, shall constitute additional Secured Obligations secured
hereunder, and shall bear interest from the date said amounts are expended at
the rate per annum (computed on the basis of a year of 360 days for the actual
number of days elapsed) determined by adding 2.0% per annum to the Base Rate
from time to time in effect plus the Applicable Margin from time to time in
effect for Base Rate Loans under the Revolving Facility, with any change in such
rate per annum as so determined by reason of a change in such Base Rate to be
effective on the date of such change in said Base Rate (such rate per annum as
so determined being hereinafter referred to as the “Default Rate”).  No such
performance of any covenant or agreement by the Agent on behalf of a Debtor, and
no such advancement or expenditure therefor, shall relieve any Debtor of any
default under the terms of this Agreement or in any way obligate any Secured
Creditor to take any further or future action with respect thereto.  The Agent,
in making any payment hereby authorized, may do so according to any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to be discharged without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien or title or claim.  The Agent, in performing any act
hereunder, shall be the sole judge of whether the relevant Debtor is required to
perform the same under the terms of this Agreement.  The Agent is hereby
authorized to charge any account of any Debtor maintained with any Secured
Creditor for the amount of such sums and amounts so expended.

 

Section 5.                             Special Provisions Re: Receivables. 
(a) As of the time any Receivable owned by a Debtor becomes subject to the
security interest provided for hereby, and at all times thereafter, such Debtor
shall be deemed to have warranted as to each such Receivable that all warranties
of such Debtor set forth in this Agreement are true and correct in all material
respects with respect to such Receivable; that such Receivable and all papers
and documents relating thereto are genuine and in all respects what they purport
to be; that such Receivable is valid and subsisting; that the amount of such
Receivable represented as owing is the correct amount actually and
unconditionally owing, except for normal cash discounts on normal trade terms in
the ordinary course of business; that the amount of such Receivable represented
as owing is not disputed and is not subject to any set-offs, credits, deductions
or countercharges other than those arising in the ordinary course of such
Debtor’s business which are disclosed to the Agent in writing promptly upon such
Debtor becoming aware thereof; and, except as disclosed to the Agent in writing
at or prior to the time such Receivable is created, that no surety bond was

 

9

--------------------------------------------------------------------------------


 

required or given in connection with such Receivable or the contracts or
purchase orders out of which the same arose.

 

(b)                                  If any Receivable arises out of a contract
with the United States of America, or any state or political subdivision
thereof, or any department, agency or instrumentality of any of the foregoing,
each Debtor agrees to promptly so notify the Agent and, at the request of the
Agent or the Secured Creditors, execute whatever instruments and documents are
required by the Agent in order that such Receivable shall be assigned to the
Agent and that proper notice of such assignment shall be given under the federal
Assignment of Claims Act (or any successor statute) or any similar state or
local statute, as the case may be.

 

(c)                                  Unless and until an Event of Default has
occurred and is continuing any merchandise or other goods which are returned by
a customer or account debtor or otherwise recovered may be resold by a Debtor in
the ordinary course of its business as presently conducted in accordance with
Section 7(b) hereof; and, during the existence of any Event of Default, such
merchandise and other goods shall be set aside at the request of the Agent and
held by the relevant Debtor as trustee for the Secured Creditors and shall
remain part of the Secured Creditors’ Collateral.  Unless and until an Event of
Default has occurred and is continuing, the Debtors may settle and adjust
disputes and claims with its customers and account debtors, handle returns and
recoveries, and grant discounts, credits, and allowances in the ordinary course
of its business as presently conducted for amounts and on terms which the
relevant Debtor in good faith considers advisable; and, during the existence of
any Event of Default, at the Agent’s request, the Debtors shall notify the Agent
promptly of all returns and recoveries and, on the Agent’s request, deliver any
such merchandise or other goods to the Agent.  During the existence of any Event
of Default, at the Agent’s request, the Debtors shall also notify the Agent
promptly of all disputes and claims and settle or adjust them at no expense to
the Agent, but no discount, credit or allowance other than on normal trade terms
in the ordinary course of business as presently conducted shall be granted to
any customer or account debtor and no returns of merchandise or other goods
shall be accepted by any Debtor without the Agent’s consent.  The Agent may, at
all times during the existence of any Event of Default, settle or adjust
disputes and claims directly with customers or account debtors for amounts and
upon terms which the Agent considers advisable.

 

(d)                                  To the extent any Receivable or other item
of Collateral is evidenced by an Instrument or tangible Chattel Paper, each
Debtor shall cause such Instrument or tangible Chattel Paper to be pledged and
delivered to the Agent; provided, however, that, prior to the existence of a
Default or Event of Default and thereafter (so long as such Default or Event of
Default continues to exist) until otherwise required by the Agent, a debtor
shall not be required to deliver any such Instrument or tangible Chattel Paper
if and only so long as the aggregate unpaid principal balance of all such
Instruments and tangible Chattel Paper held by the Debtors and not delivered to
the Agent hereunder is less than $2,500,000 at any one time outstanding.  Unless
delivered to the Agent or its agent, all tangible Chattel Paper and Instruments
shall contain a legend acceptable to the Agent indicating that such Chattel
Paper or Instrument is subject to the security interest of the Agent
contemplated by this Agreement.

 

10

--------------------------------------------------------------------------------


 

Section 6.                             Collection of Receivables.  (a) Except as
otherwise provided in this Agreement, each Debtor shall make collection of its
Receivables and may use the same to carry on its business in accordance with
sound business practice and otherwise subject to the terms hereof.  Except for
proceeds to be deposited into the Excluded Accounts, each Debtor shall make such
arrangements to assure that all proceeds of its Receivables are deposited (in
the same form as received) in one or more Deposit Accounts maintained with the
Agent or with other financial institutions subject to a control agreement in
favor of the Agent for the benefit of the Secured Creditors (such Deposit
Accounts being referred to herein as the “Assigned Accounts”).  Any proceeds of
Receivables received by any Debtor shall be promptly deposited into an Assigned
Account and, until so deposited, shall be held by it in trust for the Secured
Creditors.  Each Debtor acknowledges and agrees that the Agent has (and is
hereby granted to the extent it does not already have) a Lien on each Assigned
Account and all funds contained therein to secure the Secured Obligations.  The
Agent agrees with the Debtors that if and so long as no Event of Default has
occurred or is continuing, amounts on deposit in the Assigned Accounts will
(subject to the rules and regulations as from time to time in effect applicable
to such demand deposit accounts) be made available to the relevant Debtor for
use in the conduct of its business.

 

(b)                                  Upon the occurrence and during the
continuation of any Event of Default, whether or not the Agent has exercised any
of its other rights under other provisions of this Section 6, in the event the
Agent requests any Debtor to do so:

 

(i)                          all Instruments and tangible Chattel Paper at any
time constituting part of the Receivables (including any postdated checks)
shall, upon receipt by such Debtor, be immediately endorsed to and deposited
with Agent; and/or

 

(ii)                          such Debtor shall instruct all customers and
account debtors to remit all payments in respect of Receivables or any other
Collateral to a lockbox or lockboxes under the sole custody and control of the
Agent and which are maintained at one or more post offices selected by the
Agent.

 

(c)                                  Upon the occurrence and during the
continuation of any Event of Default, whether or not the Agent has exercised any
of its other rights under the other provisions of this Section 6, the Agent or
its designee may notify the relevant Debtor’s customers and account debtors at
any time that Receivables have been assigned to the Agent or of the Agent’s
security interest therein, and either in its own name, or such Debtor’s name, or
both, demand, collect (including, without limitation, through a lockbox
analogous to that described in Section 6(b)(ii) hereof), receive, receipt for,
sue for, compound and give acquittance for any or all amounts due or to become
due on Receivables, and in the Agent’s discretion file any claim or take any
other action or proceeding which the Agent may deem necessary or appropriate to
protect and realize upon the security interest of the Agent in the Receivables
or any other Collateral.

 

(d)                                  Any proceeds of Receivables or other
Collateral transmitted to or otherwise received by the Agent pursuant to any of
the provisions of Sections 6(b) or 6(c) hereof may be handled and administered
by the Agent in and through a remittance account or accounts maintained at the
Agent or by the Agent at a commercial bank or banks selected by the Agent
(collectively the “Depositary Banks” and individually a “Depositary Bank”), and
each Debtor acknowledges that

 

11

--------------------------------------------------------------------------------


 

the maintenance of such remittance accounts by the Agent is solely for the
Agent’s convenience and that the Debtors do not have any right, title or
interest in such remittance accounts or any amounts at any time standing to the
credit thereof.  The Agent may, after the occurrence and during the continuation
of any Event of Default, apply all or any part of any proceeds of Receivables or
other Collateral received by it from any source to the payment of the Secured
Obligations (whether or not then due and payable), such applications to be made
in such amounts, in such manner and order, and at such intervals as the Agent
may from time to time in its discretion determine, but not less often than once
each week.  The Agent need not apply or give credit for any item included in
proceeds of Receivables or other Collateral until the Depositary Bank has
received final payment therefor at its office in cash or final solvent credits
current at the site of deposit acceptable to the Agent and the Depositary Bank
as such.  However, if the Agent does permit credit to be given for any item
prior to a Depositary Bank receiving final payment therefor and such Depositary
Bank fails to receive such final payment or an item is charged back to the Agent
or any Depositary Bank for any reason, the Agent may at its election in either
instance charge the amount of such item back against any such remittance
accounts or any Deposit Account of any Debtor subject to the lien and security
interest of this Agreement, together with interest thereon at the Default Rate. 
Concurrently with each transmission of any proceeds of Receivables or other
Collateral to any such remittance account, upon the Agent’s request, the
relevant Debtor shall furnish the Agent with a report in such form as Agent
shall reasonably require identifying the particular Receivable or such other
Collateral from which the same arises or relates.  Unless and until an Event of
Default has occurred and is continuing, the Agent will release proceeds of
Collateral which the Agent has not applied to the Secured Obligations as
provided above from the remittance account from time to time after receipt
thereof.  Each Debtor hereby indemnifies the Secured Creditors from and against
all liabilities, damages, losses, actions, claims, judgments, and all reasonable
costs, expenses, charges, and attorneys’ fees suffered or incurred by any
Secured Creditor because of the maintenance of the foregoing arrangements;
provided, however, that no Debtor shall be required to indemnify any Secured
Creditor for any of the foregoing to the extent they arise solely from the gross
negligence or willful misconduct of the person seeking to be indemnified as
finally determined by a court of competent jurisdiction.  The Secured Creditors
shall have no liability or responsibility to any Debtor for the Agent or any
Depositary Bank accepting any check, draft or other order for payment of money
bearing the legend “payment in full” or words of similar import or any other
restrictive legend or endorsement whatsoever or be responsible for determining
the correctness of any remittance.

 

Section 7.                             Special Provisions Re:  Inventory and
Equipment.  (a) Each Debtor shall at its own cost and expense maintain, keep,
and preserve its Inventory in good and merchantable condition and keep and
preserve its Equipment in good repair, working order, and condition, ordinary
wear and tear excepted, and, without limiting the foregoing, make all necessary
and proper repairs, replacements, and additions to its Equipment so that the
efficiency thereof shall be fully preserved and maintained.

 

(b)                                  Each Debtor may, until an Event of Default
has occurred and is continuing and thereafter until otherwise notified by the
Agent, use, consume, sell, and lease the Inventory in the ordinary course of its
business, but a sale in the ordinary course of business shall not under any

 

12

--------------------------------------------------------------------------------


 

circumstance include any transfer or sale in satisfaction, partial or complete,
of a debt owing by such Debtor.

 

(c)                                  As of the time any Inventory or Equipment
of a Debtor becomes subject to the security interest provided for hereby and at
all times thereafter, such Debtor shall be deemed to have warranted as to any
and all of such Inventory and Equipment that all warranties of such Debtor set
forth in this Agreement are true and correct in all material respects with
respect to such Inventory and Equipment; and that all of such Inventory and
Equipment is located at a location set forth pursuant to Section 4(b) hereof. 
Each Debtor warrants and agrees that none of its Inventory is or will be
consigned to any other person without the Agent’s prior written consent.

 

(d)                                  Except for Equipment from time to time
located at the locations listed on Schedule A attached hereto or as otherwise
hereafter disclosed to the Agent and the Secured Creditors in writing, none of
the Equipment is or will be attached to real estate in such a manner that the
same may become a fixture.

 

(e)                                  If any of the Inventory is at any time
evidenced by a document of title, such document shall be promptly delivered by
the relevant Debtor to the Agent.

 

Section 8.                             Special Provisions Re:  Investment
Property, Subsidiary Interests, and Deposits.  (a) Unless and until an Event of
Default has occurred and is continuing and thereafter until notified to the
contrary by the Agent pursuant to Section 10(d) hereof:

 

(i)                          each Debtor shall be entitled to exercise all
voting and/or consensual powers pertaining to its Investment Property and
Subsidiary Interests, or any part thereof, for all purposes not inconsistent
with the terms of this Agreement, the Credit Agreement or any other document
evidencing or otherwise relating to any Secured Obligations; and

 

(ii)                          each Debtor shall be entitled to receive and
retain all cash dividends paid upon or in respect of its Investment Property and
Subsidiary Interests to the extent permitted by the Credit Agreement subject to
the lien and security interest of this Agreement.

 

(b)                                  All Investment Property (including all
securities, certificated or uncertificated, securities accounts, and commodity
accounts) and Subsidiary Interests of the Debtors on the date hereof is listed
and identified on Schedule C attached hereto and made a part hereof.  Each
Debtor shall promptly notify the Agent of any other Investment Property or
Subsidiary Interests acquired or maintained by such Debtor after the date
hereof, and shall submit to the Agent a supplement to Schedule C to reflect such
additional rights (provided any Debtor’s failure to do so shall not impair the
Agent’s security interest therein).  Certificates for all certificated
securities now or at any time constituting Investment Property or Subsidiary
Interests and part of the Collateral hereunder shall be promptly delivered by
the relevant Debtor to the Agent duly endorsed in blank for transfer or
accompanied by an appropriate assignment or assignments or an appropriate
undated stock power or powers, in every case sufficient to transfer title
thereto, including, without limitation, all stock received in respect of a stock
dividend or resulting from a

 

13

--------------------------------------------------------------------------------


 

split-up, revision or reclassification of the Investment Property or Subsidiary
Interests or any part thereof or received in addition to, in substitution of or
in exchange for the Investment Property or Subsidiary Interests or any part
thereof as a result of a merger, consolidation or otherwise.  With respect to
any uncertificated securities or any Investment Property or Subsidiary Interests
held by a securities intermediary, commodity intermediary, or other financial
intermediary of any kind, at the Agent’s request, the relevant Debtor shall
execute and deliver, and shall cause any such issuer or intermediary to execute
and deliver, an agreement among such Debtor, the Agent, and such issuer or
intermediary in form and substance satisfactory to the Agent which provides,
among other things, for the issuer’s or intermediary’s agreement that it will
comply with such entitlement orders, and apply any value distributed on account
of any Investment Property or Subsidiary Interests, as directed by the Agent
without further consent by such Debtor.  The Agent may, at any time after the
occurrence and during the continuation of any Event of Default, cause to be
transferred into its name or the name of its nominee or nominees any and all of
the Investment Property and Subsidiary Interests hereunder.

 

(c)                                  Unless and until an Event of Default has
occurred and is continuing, each Debtor may sell or otherwise dispose of any of
its Investment Property to the extent permitted by the Credit Agreement,
provided that, except to the extent permitted by the Credit Agreement, no Debtor
shall sell or otherwise dispose of any Subsidiary Interests without the prior
written consent of the Agent.  After the occurrence and during the continuation
of any Event of Default, no Debtor shall sell all or any part of its Investment
Property or Subsidiary Interests without the prior written consent of the Agent.

 

(d)                                  Each Debtor represents that on the date of
this Agreement, none of its Investment Property or Subsidiary Interests consists
of margin stock (as such term is defined in Regulation U) except to the extent
such Debtor has delivered to the Agent a duly executed and completed Form U-1
with respect to such stock.  If at any time the Investment Property or
Subsidiary Interests or any part thereof consists of margin stock, the relevant
Debtor shall promptly so notify the Agent and deliver to the Agent a duly
executed and completed Form U-1 and such other instruments and documents
reasonably requested by the Agent in form and substance satisfactory to the
Agent.

 

(e)                                  Each Debtor represents and warrants to, and
agrees with, the Secured Creditors as follows:  (i) as of the date hereof, the
Subsidiary Interests listed and described on Schedule C hereto constitute the
percentage of the equity interest in each Subsidiary set forth thereon owned by
such Debtor and (ii) without the prior written consent of the Agent, such Debtor
hereby agrees not to amend or modify any certificate or articles of
incorporation and by-laws, certificate or articles of organization and operating
agreement, and partnership agreement of each Subsidiary (each such agreement
being hereinafter referred to as an “Organizational Agreement”) which would in
any manner materially and adversely affect or impair the Subsidiary Interests of
such Debtor or reduce or dilute the rights of such Debtor with respect to any
Subsidiary Interests unless such amendment or modification is made in connection
with a transaction permitted by the Credit Agreement, any of such actions done
without such prior written consent to be null and void.  Each Debtor shall
perform when due all of its obligations under each Organizational Agreement
unless the failure to perform such obligations could not reasonably be expected
to have a Material Adverse Effect.

 

14

--------------------------------------------------------------------------------


 

(f)                                   All Deposit Accounts of the Debtors
constituting Collateral on the date hereof are listed and identified (by account
number and depository institution) on Schedule C attached hereto and made a part
hereof.  Each Debtor shall promptly notify the Agent of any other Deposit
Account opened or maintained by such Debtor after the date hereof that is not an
Excluded Account, and shall submit to the Agent a supplement to Schedule C to
reflect such additional accounts (provided any Debtor’s failure to do so shall
not impair the Agent’s security interest therein).  With respect to any Deposit
Account constituting Collateral maintained by a depository institution other
than the Agent, and except as otherwise permitted by the Credit Agreement, such
Debtor, the depository institution, and the Agent shall execute and deliver an
account control agreement in form and substance satisfactory to the Agent.

 

Section 9.                             Power of Attorney.  In addition to any
other powers of attorney contained herein, each Debtor hereby appoints the
Agent, its nominee, or any other person whom the Agent may designate as such
Debtor’s attorney-in-fact, with full power and authority upon the occurrence and
during the continuation of any Event of Default to sign such Debtor’s name on
verifications of Receivables and other Collateral; to send requests for
verification of Collateral to such Debtor’s customers, account debtors, and
other obligors; to exercise all voting rights with respect to the Investment
Property or other Collateral or any part thereof; to endorse or sign such
Debtor’s name on assignments, stock powers or other instruments of transfer and
on any checks, notes, acceptances, money orders, drafts, and any other forms of
payment or security that may come into the Agent’s possession; to endorse the
Collateral in blank or to the order of the Agent or its nominee; to sign such
Debtor’s name on any invoice or bill of lading relating to any Collateral, on
claims to enforce collection of any Collateral, on notices to and drafts against
customers and account debtors and other obligors, on schedules and assignments
of Collateral, on notices of assignment and on public records; to notify the
post office authorities to change the address for delivery of such Debtor’s mail
to an address designated by the Agent; to receive, open, and dispose of all mail
addressed to such Debtor; and to do all things necessary to carry out this
Agreement.  Each Debtor hereby ratifies and approves all acts of any such
attorney and agrees that neither the Agent nor any such attorney will be liable
for any acts or omissions or for any error of judgment or mistake of fact or law
other than such person’s gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction; provided that, in no event
shall they be liable for any punitive, exemplary, indirect or consequential
damages. The foregoing powers of attorney, being coupled with an interest, are
irrevocable until the Secured Obligations have been fully paid and satisfied and
all commitments of the Lenders to extend credit to or for the account of the
Borrower under the Credit Agreement have expired or otherwise terminated.

 

Section 10.                             Defaults and Remedies.  (a) The
occurrence of any event or the existence of any condition specified as an “Event
of Default” under the Credit Agreement shall constitute an “Event of Default”
hereunder.

 

(b)                                  Upon the occurrence and during the
continuation of any Event of Default, the Agent shall have, in addition to all
other rights provided herein or by law, the rights and remedies of a secured
party under the UCC (regardless of whether the UCC is the law of the
jurisdiction where the rights or remedies are asserted and regardless of whether
the UCC applies to the affected Collateral), and further the Agent may, without
demand and, to the extent permitted by applicable law, without advertisement,
notice, hearing or process of law, all of which each Debtor hereby waives to the
extent permitted by

 

15

--------------------------------------------------------------------------------


 

applicable law, at any time or times, sell and deliver any or all Collateral
held by or for it at public or private sale, at any securities exchange or
broker’s board or at the Agent’s office or elsewhere, for cash, upon credit or
otherwise, at such prices and upon such terms as the Agent deems advisable, in
its commercially reasonable discretion.  In the exercise of any such remedies,
the Agent may sell the Collateral as a unit even though the sales price thereof
may be in excess of the amount remaining unpaid on the Secured Obligations. 
Also, if less than all the Collateral is sold, the Agent shall have no duty to
marshal or apportion the part of the Collateral so sold as between the Debtors,
or any of them, but may sell and deliver any or all of the Collateral without
regard to which of the Debtors are the owners thereof.  In addition to all other
sums due any Secured Creditor hereunder, each Debtor shall pay the Secured
Creditors all costs and expenses incurred by the Secured Creditors, including
reasonable attorneys’ fees and court costs, in obtaining, liquidating or
enforcing payment of Collateral or the Secured Obligations or in the prosecution
or defense of any action or proceeding by or against any Secured Creditor or any
Debtor concerning any matter arising out of or connected with this Agreement or
the Collateral or the Secured Obligations, including, without limitation, any of
the foregoing arising in, arising under or related to a case under the United
States Bankruptcy Code (or any successor statute).  Any requirement of
reasonable notice shall be met if such notice is personally served on or mailed,
postage prepaid, to the Debtors in accordance with Section 14(b) hereof at least
10 days before the time of sale or other event giving rise to the requirement of
such notice; provided, however, no notification need be given to a Debtor if
such Debtor has signed, after an Event of Default hereunder has occurred, a
statement renouncing any right to notification of sale or other intended
disposition.  The Agent shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given.  Any
Secured Creditor may be the purchaser at any such sale to the extent permitted
by applicable law.  Each Debtor hereby waives all of its rights of redemption
from any such sale.  The Agent may postpone or cause the postponement of the
sale of all or any portion of the Collateral by announcement at the time and
place of such sale, and such sale may, without further notice, be made at the
time and place to which the sale was postponed or the Agent may further postpone
such sale by announcement made at such time and place.  The Agent has no
obligation to prepare the Collateral for sale.  The Agent may sell or otherwise
dispose of the Collateral without giving any warranties as to the Collateral or
any part thereof, including disclaimers of any warranties of title or the like,
and each Debtor acknowledges and agrees that the absence of such warranties
shall not render the disposition commercially unreasonable.

 

(c)                                  Without in any way limiting the foregoing,
upon the occurrence and during the continuation of any Event of Default
hereunder, in addition to all other rights provided herein or by law, (i) the
Agent shall have the right to take physical possession of any and all of the
Collateral, the right for that purpose to enter without legal process any
premises where the Collateral may be found (provided such entry be done
lawfully), and the right to maintain such possession on the relevant Debtor’s
premises (each Debtor hereby agreeing, to the extent it may lawfully do so, to
lease such premises without cost or expense to the Agent or its designee if the
Agent so requests) or to remove the Collateral or any part thereof to such other
places as the Agent may desire, (ii) the Agent shall have the right to direct
any intermediary at any time holding any Investment Property or other
Collateral, or any issuer thereof, to deliver such Collateral or any part
thereof to the Agent and/or to liquidate such Collateral or any part thereof

 

16

--------------------------------------------------------------------------------


 

and deliver the proceeds thereof to the Agent (including, without limitation,
the right to deliver a notice of control with respect to any Collateral held in
a securities account or commodities account and deliver all entitlement orders
with respect thereto), (iii) the Agent shall have the right to exercise any and
all rights with respect to all Deposit Accounts of each Debtor, including,
without limitation, the right to direct the disposition of the funds in each
Deposit Account and to collect, withdraw, and receive all amounts due or to
become due or payable thereunder, and (iv) each Debtor shall, upon the Agent’s
demand, promptly assemble the Collateral and make it available to the Agent at a
place reasonably designated by the Agent.  If the Agent exercises its right to
take possession of the Collateral, each Debtor shall also at its expense perform
any and all other steps requested by the Agent to preserve and protect the
security interest hereby granted in the Collateral, such as placing and
maintaining signs indicating the security interest of the Agent, appointing
overseers for the Collateral and maintaining Collateral records.  The Agent may,
if it so elects, seek the appointment of a receiver or keeper to take possession
of Collateral and to enforce any of the Agent’s remedies (for the benefit of the
Secured Creditors), with respect to such appointment without prior notice or
hearing as to such appointment.

 

(d)                                  Without in any way limiting the foregoing,
upon the occurrence and during the continuation of any Event of Default, all
rights of the Debtors to exercise the voting and/or consensual powers which they
are entitled to exercise pursuant to Section 8(a)(i) hereof and/or to receive
and retain the distributions which they are entitled to receive and retain
pursuant to Section 8(a)(ii) hereof, shall, at the option of the Agent, cease
and thereupon become vested in the Agent, which, in addition to all other rights
provided herein or by law, shall then be entitled solely and exclusively to
exercise all voting and other consensual powers pertaining to the Investment
Property and/or to receive and retain the distributions which such Debtor would
otherwise have been authorized to retain pursuant to Section 8(a)(ii) hereof and
shall then be entitled solely and exclusively to exercise any and all rights of
conversion, exchange or subscription or any other rights, privileges or options
pertaining to any Investment Property as if the Agent were the absolute owner
thereof including, without limitation, the rights to exchange, at its
discretion, all Investment Property or any part thereof upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
respective issuer thereof or upon the exercise by or on behalf of any such
issuer or the Agent of any right, privilege or option pertaining to any
Investment Property and, in connection therewith, to deposit and deliver the
Investment Property or any part thereof with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Agent may determine.  In the event the Agent in good faith believes any of
the Collateral constitutes restricted securities within the meaning of any
applicable securities laws, any disposition thereof in compliance with such laws
shall not render the disposition commercially unreasonable.

 

(E)                                   EACH DEBTOR HEREBY IRREVOCABLY CONSTITUTES
AND APPOINTS THE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT WITH RESPECT TO ITS
INVESTMENT PROPERTY AND OTHER COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH
INVESTMENT PROPERTY AND OTHER COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO
SO. IN ADDITION TO THE RIGHT TO VOTE ANY SUCH INVESTMENT PROPERTY AND OTHER
COLLATERAL, THE APPOINTMENT OF THE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL
INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES
TO WHICH A HOLDER OF SUCH INVESTMENT PROPERTY AND OTHER COLLATERAL WOULD BE
ENTITLED (INCLUDING GIVING

 

17

--------------------------------------------------------------------------------


 

OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS OR OTHER EQUITY HOLDERS, CALLING
SPECIAL MEETINGS OF SHAREHOLDERS OR OTHER EQUITY HOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH INVESTMENT PROPERTY
AND OTHER COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF SUCH INVESTMENT PROPERTY AND OTHER COLLATERAL OR ANY
OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF AN EVENT OF DEFAULT.  EACH
DEBTOR HEREBY RATIFIES AND APPROVES ALL ACTS OF ANY SUCH ATTORNEY AND AGREES
THAT NEITHER THE AGENT NOR ANY SUCH ATTORNEY WILL BE LIABLE FOR ANY ACTS OR
OMISSIONS OR FOR ANY ERROR OF JUDGMENT OR MISTAKE OF FACT OR LAW OTHER THAN SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT
OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR
ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES. THE FOREGOING POWERS
OF ATTORNEY AND PROXY, BEING COUPLED WITH AN INTEREST, ARE IRREVOCABLE UNTIL THE
SECURED OBLIGATIONS HAVE BEEN FULLY PAID AND SATISFIED AND ALL COMMITMENTS OF
THE LENDERS TO EXTEND CREDIT TO OR FOR THE ACCOUNT OF THE BORROWER UNDER THE
CREDIT AGREEMENT HAVE EXPIRED OR OTHERWISE TERMINATED.

 

(f)                                  The powers conferred upon the Secured
Creditors hereunder are solely to protect their interest in the Collateral and
shall not impose on them any duty to exercise such powers.  The Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession or control if such Collateral is accorded treatment
substantially equivalent to that which the Agent accords its own property,
consisting of similar type assets, it being understood, however, that the Agent
shall have no responsibility for (i) ascertaining or taking any action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not the Agent has or is deemed to have
knowledge of such matters, (ii) taking any necessary steps to preserve rights
against any parties with respect to any Collateral, or (iii) initiating any
action to protect the Collateral or any part thereof against the possibility of
a decline in market value.  This Agreement constitutes an assignment of rights
only and not an assignment of any duties or obligations of the Debtors in any
way related to the Collateral, and the Agent shall have no duty or obligation to
discharge any such duty or obligation.  Neither any Secured Creditor nor any
party acting as attorney for any Secured Creditor shall be liable for any acts
or omissions or for any error of judgment or mistake of fact or law other than
such person’s gross negligence or willful misconduct as finally determined by a
court of competent jurisdiction; provided that, in no event shall they be liable
for any punitive, exemplary, indirect or consequential damages.

 

(g)                                   Failure by the Agent to exercise any
right, remedy or option under this Agreement or any other agreement between any
Debtor and the Agent or provided by law, or delay by the Agent in exercising the
same, shall not operate as a waiver; and no waiver shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated.  The rights and
remedies of the Secured Creditors under this Agreement shall be cumulative and
not exclusive of any other right or remedy which any Secured Creditor may have.

 

18

--------------------------------------------------------------------------------


 

Section 11.                             Application of Proceeds.  The proceeds
and avails of the Collateral at any time received by the Agent upon the
occurrence and during the continuation of any Event of Default shall, when
received by the Agent in cash or its equivalent, be applied by the Agent in
reduction of, or held as collateral security for, the Secured Obligations in
accordance with the terms of the Credit Agreement.  The Debtors shall remain
liable to the Secured Creditors for any deficiency.  Any surplus remaining after
the full payment and satisfaction of the Secured Obligations shall be returned
to the Borrower, as agent for the Debtors, or to whomsoever the Agent reasonably
determines is lawfully entitled thereto.

 

Section 12.                             Continuing Agreement.  This Agreement
shall be a continuing agreement in every respect and shall remain in full force
and effect until all of the Secured Obligations, both for principal and
interest, have been fully paid and satisfied and the commitments of the Lenders
to extend credit to or for the account of the Borrower under the Credit
Agreement have expired or otherwise terminated.  Upon such termination of this
Agreement, the Agent shall, upon the request and at the expense of the Debtors,
forthwith release its liens and security interests hereunder.

 

Section 13.                             The Agent.  In acting under or by virtue
of this Agreement, the Agent shall be entitled to all the rights, authority,
privileges, and immunities provided in the Credit Agreement, all of which
provisions of said Credit Agreement (including, without limitation, Section 10
thereof) are incorporated by reference herein with the same force and effect as
if set forth herein in their entirety.  The Agent hereby disclaims any
representation or warranty to the Secured Creditors or any other holders of the
Secured Obligations concerning the perfection of the liens and security
interests granted hereunder or in the value of any of the Collateral.

 

Section 14.                             Miscellaneous.  (a) This Agreement
cannot be changed or terminated orally.  This Agreement shall create a
continuing lien on and security interest in the Collateral and shall be binding
upon each Debtor, its successors and assigns and shall inure, together with the
rights and remedies of the Secured Creditors hereunder, to the benefit of the
Secured Creditors and their successors and permitted assigns; provided, however,
that no Debtor may assign its rights or delegate its duties hereunder without
the Agent’s prior written consent except as set forth in the Credit Agreement. 
Without limiting the generality of the foregoing, and subject to the provisions
of the Credit Agreement, any Lender may assign or otherwise transfer any
indebtedness held by it secured by this Agreement to any other person, and such
other person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise.

 

(b)                                  Except as otherwise specified herein, all
notices hereunder shall be in writing (including, without limitation, notice by
telecopy) and shall be given to the relevant party at its address or telecopier
number set forth below (or, if no such address is set forth below, at the
address of the relevant Debtor as shown on the records of the Agent), or such
other address or telecopier number as such party may hereafter specify by notice
to the other given by courier, by United States certified or registered mail, by
telecopy or by other telecommunication device capable of creating a written
record of such notice and its receipt.  Notices hereunder shall be addressed:

 

19

--------------------------------------------------------------------------------


 

to the Debtors at:

 

35 East Wacker Drive, Suite 2400,

Chicago, Illinois 60601,

Attention of Chief Financial Officer

Facsimile No. (312) 827-2801

Telephone No. (312) 287-3998

 

to the Administrative Agent at:

 

Bank of Montreal

115 South LaSalle Street

Chicago, Illinois 60603

Attention of Nicholas Buckingham

Facsimile No. (312) 765-8201

Telephone No. (312) 461-4657

 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section and a confirmation of such telecopy has been received
by the sender, (ii) if given by mail, five (5) days after such communication is
deposited in the mail, certified or registered with return receipt requested,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the addresses specified in this Section.

 

(c)                                  In the event and to the extent that any
provision hereof shall be deemed to be invalid or unenforceable by reason of the
operation of any law or by reason of the interpretation placed thereon by any
court, this Agreement shall to such extent be construed as not containing such
provision, but only as to such jurisdictions where such law or interpretation is
operative, and the invalidity or unenforceability of such provision shall not
affect the validity of any remaining provisions hereof, and any and all other
provisions hereof which are otherwise lawful and valid shall remain in full
force and effect.  Without limiting the generality of the foregoing, in the
event that this Agreement shall be deemed to be invalid or otherwise
unenforceable with respect to any Debtor, such invalidity or unenforceability
shall not affect the validity of this Agreement with respect to the other
Debtors.

 

(d)                                  The lien and security interest herein
created and provided for stand as direct and primary security for the Secured
Obligations of the Borrower arising under or otherwise relating to the Credit
Agreement as well as for the other Secured Obligations secured hereby.  No
application of any sums received by the Secured Creditors in respect of the
Collateral or any disposition thereof to the reduction of the Secured
Obligations or any part thereof shall in any manner entitle any Debtor to any
right, title or interest in or to the Secured Obligations or any collateral or
security therefor, whether by subrogation or otherwise, unless and until all
Secured Obligations have been fully paid and satisfied and all commitments to
extend credit to or for the account of the Borrower under the Credit Agreement
have expired or otherwise terminated.  Each Debtor acknowledges and agrees that
the lien and security interest hereby created and provided are absolute and
unconditional and shall not in any manner be affected or impaired by any acts or

 

20

--------------------------------------------------------------------------------


 

omissions whatsoever of any Secured Creditor or any other holder of any Secured
Obligations, and without limiting the generality of the foregoing, the lien and
security interest hereof shall not be impaired by any acceptance by any Secured
Creditor or any other holder of any Secured Obligations of any other security
for or guarantors upon any of the Secured Obligations or by any failure, neglect
or omission on the part of any Secured Creditor or any other holder of any of
the Secured Obligations to realize upon or protect any of the Secured
Obligations or any collateral or security therefor.  The lien and security
interest hereof shall not in any manner be impaired or affected by (and the
Secured Creditors, without notice to anyone, are hereby authorized to make from
time to time) any sale, pledge, surrender, compromise, settlement, release,
renewal, extension, indulgence, alteration, substitution, exchange, change in,
modification or disposition of any of the Secured Obligations or of any
collateral or security therefor, or of any guaranty thereof, or of any
instrument or agreement setting forth the terms and conditions pertaining to any
of the foregoing.  The Secured Creditors may at their discretion at any time
grant credit to the Borrower without notice to the other Debtors in such amounts
and on such terms as the Secured Creditors may elect without in any manner
impairing the lien and security interest created and provided for.  In order to
realize hereon and to exercise the rights granted the Secured Creditors
hereunder and under applicable law, there shall be no obligation on the part of
any Secured Creditor or any other holder of any Secured Obligations at any time
to first resort for payment to the Borrower or any other Debtor or to any
guaranty of the Secured Obligations or any portion thereof or to resort to any
other collateral, security, property, liens or any other rights or remedies
whatsoever, and the Secured Creditors shall have the right to enforce this
Agreement against any Debtor or its Collateral irrespective of whether or not
other proceedings or steps seeking resort to or realization upon or from any of
the foregoing are pending.

 

(e)                                  In the event the Secured Creditors shall at
any time in their discretion permit a substitution of Debtors hereunder or a
party shall wish to become a Debtor hereunder, such substituted or additional
Debtor shall, upon executing an agreement in the form attached hereto as
Schedule E, become a party hereto and be bound by all the terms and conditions
hereof to the same extent as though such Debtor had originally executed this
Agreement and, in the case of a substitution, in lieu of the Debtor being
replaced.  Any such agreement shall contain information as to such Debtor
necessary to update Schedules A, B, C and D hereto with respect to it.  No such
substitution shall be effective absent the written consent of the Agent nor
shall it in any manner affect the obligations of the other Debtors hereunder.

 

(f)                                  This Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterpart
signature pages, each constituting an original, but all together one and the
same instrument.  Each Debtor acknowledges that this Agreement is and shall be
effective upon its execution and delivery by such Debtor to the Agent, and it
shall not be necessary for the Agent to execute this Agreement or any other
acceptance hereof or otherwise to signify or express its acceptance hereof.

 

(g)                                   This Agreement shall be deemed to have
been made in the State of Illinois and shall be governed by, and construed in
accordance with, the laws of the State of Illinois.  The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning of any provision hereof.

 

21

--------------------------------------------------------------------------------


 

(h)                                  Each Debtor hereby submits to the
non-exclusive jurisdiction of the United States District Court for the Northern
District of Illinois and of any Illinois state court sitting in the City of
Chicago, Illinois, for purposes of all legal proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby.  Each Debtor
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient form.  EACH DEBTOR AND, BY ACCEPTING
THE BENEFITS OF THIS AGREEMENT, EACH SECURED CREDITOR HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(i)                                   Upon the execution and delivery of this
Agreement by the Debtors party hereto and the Agent, this Agreement shall
supersede all provisions of the Prior Security Agreement as of such date.  The
Debtors hereby agree that, notwithstanding the execution and delivery of this
Agreement, the liens and security interests created and provided for under the
Prior Security Agreement continue in effect under and pursuant to the terms of
this Agreement for the benefit of all of the Secured Obligations, as defined
herein, and each of the instruments and documents executed and delivered
pursuant to the terms of the Prior Security Agreement (including, without
limitation, all currently filed UCC financing statements) shall continue in full
force and effect securing the Secured Obligations, as defined herein, and all
references therein to the Prior Security Agreement or any other instrument or
document executed and delivered in connection therewith, shall be deemed a
reference to this Agreement.  Nothing herein contained shall in any manner
affect or impair the priority of the liens and security interests created and
provided for by the Prior Security Agreement as to the indebtedness and
obligations which would otherwise be secured thereby prior to giving effect to
this Agreement.

 

[SIGNATURE PAGES TO FOLLOW]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Debtor has caused this Amended and Restated Security
Agreement to be duly executed and delivered as of the date first above written.

 

 

“DEBTORS”

 

 

 

ENVESTNET, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Chief Financial Officer

 

 

 

 

 

 

 

 

 

ENVESTNET PORTFOLIO SOLUTIONS, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

 

 

 

 

 

 

OBERON FINANCIAL TECHNOLOGY, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

 

 

 

 

 

 

TAMARAC INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

 

 

 

 

 

 

PRIMA CAPITAL HOLDING, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

[Signature Page to Amended and Restated Security Agreement]

 

--------------------------------------------------------------------------------


 

 

PMC INTERNATIONAL, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

 

 

 

 

 

 

ENVESTNET ASSET MANAGEMENT, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

 

 

NETASSETMANAGEMENT, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

 

 

 

 

 

 

ENVESTNET INSTITUTE, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

 

 

 

 

 

 

PORTFOLIO MANAGEMENT CONSULTANTS, INC.

 

 

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

[Signature Page to Amended and Restated Security Agreement]

 

--------------------------------------------------------------------------------


 

 

OLTIS SOFTWARE LLC

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

 

 

 

 

 

 

YODLEE, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

 

 

 

 

 

 

ENVESTNET FINANCIAL TECHNOLOGIES, INC.

 

 

 

 

 

By

/s/ Shelly O’Brien

 

 

Name

Shelly O’Brien

 

 

Title

Secretary

 

 

 

 

 

 

 

 

 

WHEELHOUSE ANALYTICS, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

[Signature Page to Amended and Restated Security Agreement]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to in Chicago, Illinois, as of the date first above written.

 

 

“AGENT”

 

 

 

BANK OF MONTREAL, as Agent

 

 

 

 

 

By

/s/ Nicholas Buckingham

 

 

Name

Nicholas Buckingham

 

 

Title

Director

 

[Signature Page to Amended and Restated Security Agreement]

 

--------------------------------------------------------------------------------